Citation Nr: 1003671	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, claimed as peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to May 
2004, with additional service in the Alabama Army National 
Guard.  He served in Southwest Asia during the Persian Gulf 
War from May 2003 to April 2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

As an initial matter, the Board notes that in January 2010 
the American Legion submitted an informal hearing 
presentation on behalf of the Veteran.  However, the only VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, of record lists Disabled American 
Veterans as the Veteran's representative.  Accordingly, on 
remand the Veteran should be asked to clarify his 
representation.

Additional treatment records may be outstanding.  The Board 
notes that the most recent VA medical records are dated in 
August 2006.  To aid in adjudication, any subsequent VA 
medical records should be obtained.  In addition, on VA 
examination in March 2007 the Veteran indicated that he is 
receiving benefits from the Social Security Administration 
(SSA) for pancreatitis.  Since the SSA decision and the 
records upon which that grant of benefits was based are not 
included in the claims folder and may be relevant to the 
claim on appeal, those records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. January 4, 2010).  
Finally, in January 2006 the Veteran requested private 
treatment records from Dr. Sanford.  However, the only 
treatment report of record is a March 2006 report that 
appears to have been submitted by the Veteran.  Accordingly, 
the Veteran's private treatment records should also be 
obtained.

In addition, the precise dates of the Veteran's service are 
not entirely clear.  Active military, naval, or air service 
includes any period of active duty training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) 
(West 2002); 38 C.F.R. § 3.6(a), (d) (2009).  Active duty 
training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2009).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active duty training, or from injury 
incurred or aggravated during inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  However, the 
presumptions do not apply to active duty training or inactive 
duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In order for the Veteran to be eligible for service 
connection for peptic ulcer disease during his service, the 
record must establish that it is at least as likely as not 
that he was disabled during active duty for training due to a 
disease or injury incurred or aggravated in the line of duty.  
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. 
Brown, 7 Vet. App. 466 (1995).  The record indicates that the 
Veteran served in the Alabama National Guard prior to his 
active service from March 2003 to May 2004 and has a total of 
three months and twenty days of prior active service and over 
twenty years of prior inactive service.  A copy of the 
Veteran's NGB-22 has not been obtained.  In addition, while 
service medical records dated from June 1982 to May 2004 have 
been obtained, the Veteran contends that service medical 
records from his first and second periods of service are not 
of record.  Since Veteran status depends, in part, on whether 
the Veteran's peptic ulcer disease was incurred in or 
aggravated during active service, or active or inactive duty 
for training, another attempt should be made to obtain 
documentation of the specific dates of service and any 
additional service medical records.

The Veteran claims that he currently has peptic ulcer disease 
that is due to his service.  Specifically, the Veteran 
contends that he had peptic ulcer disease prior to his 
service in Iraq that was aggravated during his service.

The service medical records associated with the claim file do 
not reflect a diagnosis of any gastrointestinal disability, 
including peptic ulcer disease.

VA medical records include a May 2004 report that reflects 
complaints of upper abdominal pain associated with fifteen 
episodes of vomiting that was assessed as abdominal pain of a 
questionable cause.  A June 2004 report reflects a past 
medical history of gastroesophageal reflux disease (GERD).  
The Veteran was afforded a VA general medical examination in 
October 2004 at which time he complained of recurrent 
abdominal pain that was diagnosed as chronic peptic ulcer 
disease.  On VA general medical examination in February 2007, 
he complained of a history of GERD with an onset in 1997.  It 
was noted that his condition had been stable since its onset 
and that it occurred before his active service.  He was 
diagnosed with GERD.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of gastrointestinal symptoms prior to, during, and 
after his service, he is not competent to diagnose or to 
relate any current gastrointestinal disability to his active 
service.  Accordingly, the Board finds that a VA examination 
is necessary in order to fairly decide his claim.  McLendon 
v. Nicholson, 20 Vet. App. (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran clarify his 
representation.  His current 
representative is the Disabled American 
Veterans.  If he desires any other 
representative, he should submit a VA 
Forms 21-22 to so indicate.

2.  Contact the United States Army 
Personnel Center, or any other appropriate 
service department office, and obtain 
service personnel records, including the 
Veteran's NGB Form 22, and complete 
service medical records that document the 
specific dates of the Veteran's active 
duty, and active and inactive duty 
training for all periods of service.  A 
formal determination, pursuant to 
38 C.F.R. § 3.159(c)(2), must be entered 
if it is determined that the above records 
or information do not exist or that 
efforts to obtain them would be futile.  
In the event that it is determined that 
the records are unavailable, provide the 
Veteran with appropriate notice under 
38 C.F.R. § 3.159(c), and give him an 
opportunity to respond.

3.  Obtain the Veteran's VA treatment 
records dated since August 2006.

4.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. Sanford 
and any additional private treatment 
records identified by the Veteran.  All 
attempts to secure the records must be 
documented in the claims folder.

6.  Schedule a VA examination to determine 
the nature and etiology of any current 
gastrointestinal disability, including 
peptic ulcer disease.  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The rationale for all 
opinions should be provided.  
Specifically, the examiner should provide 
the following:

(a)  Diagnose all current 
gastrointestinal disabilities, 
including peptic ulcer disease.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any gastrointestinal disability, 
including peptic ulcer disease, was 
incurred in or is due to or the result 
of any period of the Veteran's active 
service or active duty training?  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
peptic ulcer disease, in addition to 
his statements regarding the continuity 
of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

(c)  Is there clear and unmistakable 
evidence that any gastrointestinal 
disability, including peptic ulcer 
disease, pre-existed the Veteran's 
entrance of active service or active 
duty training?

(d)  If so, is it as likely as not (50 
percent probability or more) that any 
preexisting gastrointestinal 
disability, including peptic ulcer 
disease, underwent a permanent increase 
in severity beyond the natural 
progression of the disease, during or 
as a result of his service?  The 
examiner should specifically state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

7.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

